IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20618 c/w
                           No. 00-20619
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                              versus

                         HERMILO HERRERO,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1018
                     USDC No. H-95-CR-231-3
                       - - - - - - - - - -
                          April 27, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Currently before the court in No. 00-20618 is the notice of

appeal filed by Hermilo Herrero, federal prisoner # 70135-079, from

the district court’s dismissal without prejudice of his 28 U.S.C.

§ 2255 motion as successive.      The notice of appeal has been

construed as a request for a certificate of appealability (COA)

pursuant to Fed. R. App. P. 22(b).     Also before the court in No.

00-20619 is Herrero’s appeal from the district court’s denial of

his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20618 c/w
                            No. 00-20619
                                 -2-

Because both appeals share the same record, appeal Nos. 00-20618

and 00-20619 are hereby CONSOLIDATED. See Fed. R. App. P. 3(b)(2).

     Herrero argues in No. 00-20618 that the district court erred

in construing his 28 U.S.C. § 2255 motion, which attacked his prior

state court convictions, as successive.    Because Herrero has not

shown why he could not have raised this challenge in his first 28

U.S.C. § 2255 motion, he has failed to demonstrate that jurists of

reason would find it debatable whether the district court was

correct in its procedural ruling.   Slack v. McDaniel, 529 U.S. 473,

484 (2000).   Accordingly, the request for a COA in No. 00-20618 is

DENIED.

     Herrero argues in No. 00-20619 that the district court erred

in applying the 1995 version of the Sentencing Guidelines, which

incorporated amendment 528, to find that he was a career offender.

He is not seeking relief as a result of a subsequent amendment that

has lowered his guidelines range; he instead is attacking the

district court’s application of the guidelines in his case.    Such

claims are not cognizable under 18 U.S.C. § 3582(c)(2).         The

district court therefore did not abuse its discretion in denying

the motion.   United States v. Shaw, 30 F.3d 26, 28 (5th Cir. 1994).

The judgment of the district court in No. 00-20619 is AFFIRMED.